Citation Nr: 1421459	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  12-05 862	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for an award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to October 1968, which included service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which, inter alia, granted the Veteran service connection and a 10 percent evaluation for prostate cancer due to chemical herbicide exposure, effective July 24, 2009 (i.e., the date of the Veteran's original claim for VA compensation for this disease).  The Veteran timely appealed the initial evaluation assigned.  During the course of the appeal, a September 2011 rating decision assigned a 40 percent evaluation for prostate cancer, effective July 24, 2009.


FINDINGS OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the appellant's representative received written notification from the appellant requesting a withdrawal of his appeal for an increased initial rating for prostate cancer.  The Board was duly informed of the aforementioned development in written correspondence from the appellant's representative, which was received in April 2014.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (via his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, this appeal was forwarded to the custody of the Board in July 2012.  The record indicates that in June 2012 the appellant notified his representative that he desired to withdraw his appeal for a higher initial evaluation for prostate cancer, expressing satisfaction with the 40 percent evaluation assigned.  The Board was subsequently notified of the appellant's request for a withdrawal of his appeal in written correspondence received from the appellant's representative in April 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for an initial evaluation in excess of 40 percent for an award of service connection for prostate cancer is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


